Order filed March 31, 2020




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00080-CV
                                    ____________

             JAMES DIXON AND CHERYL DIXON, Appellants

                                          V.

                                 JIA LU, Appellee


                  On Appeal from County Court at Law No. 6
                           Fort Bend County, Texas
                    Trial Court Cause No. 19-CCV-066444

                                     ORDER

      Appellants’ brief was due March 16, 2020. No brief or motion to extend time
has been filed. Unless appellants file a brief or motion to extend time with this court
on or before April 15, 2020, the court will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.